Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141909                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  AVANTE MITCHELL,                                                                                                    Justices
           Petitioner-Appellant,
  v                                                                 SC: 141909
                                                                    COA: 289577
                                                                    Wayne CC: 08-114387-AA
  STATE EMPLOYEES’ RETIREMENT SYSTEM,
             Respondent-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 2, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the State Employees’ Retirement Board for reconsideration of
  the petitioner’s claim for benefits in light of Nason v State Employees’ Retirement
  System, 290 Mich App 416 (2010).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           h0123                                                               Clerk